Title: To Thomas Jefferson from William Patterson, 16 March 1808
From: Patterson, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore 16th March 1808
                  
                  Convinced of your good intentions for the promotion & Success of our Manufacturing establishment at this place, I have the pleasure to inform you that we have obtained Subscriptions Sufficient for putting our plan into operation, & that we shall commence as soon as possible, the bearer of this Mr. Willm. Jones has taken a very active & useful part in bringing forward this Business, & I beg leave to refer you to this Gentleman for any further information you may wish respecting it, having the honor to be with great respect 
                  Your Excellencys Most Hble Servant
                  
                     Wm Patterson 
                     
                  
               